Citation Nr: 1538598	
Decision Date: 09/09/15    Archive Date: 09/18/15

DOCKET NO.  12-24 391	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for degenerative disc disease of the lumbar spine with compression fracture at L2 (also referred to herein simply as a "Lumbar Spine disability").


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Jane R. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1970 to March 1972.

This appeal is before the Board of Veterans' Appeals (Board) from a February 2010 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

The Board remanded the case in November 2013 and June 2014.

This appeal has been processed through the Veterans Benefits Management System (VBMS) electronic paperless appeals processing system.

In addition to the VBMS claims file, there is a Virtual VA paperless claims file associated with the Veteran's appeal.  A review of the Virtual VA claims file does not reveal any additional evidence pertinent to the present appeal.


FINDING OF FACT

The evidence of record does not show that the Veteran's current degenerative disc disease of the lumbar spine with compression fracture at L2 incurred in or resulted from his active duty service.


CONCLUSION OF LAW

The criteria for service connection for a degenerative disc disease of the lumbar spine with compression fracture at L2 have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309(a) (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was provided in a November 2009 letter.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II); Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's available service treatment records, VA medical records, identified private treatment records, and Social Security Administration records have been obtained.

Moreover, this appeal involves a remand by the Board for additional evidentiary development, including efforts to obtain in-service treatment records for a back disability.  A remand by the Board confers on the claimant, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  While substantial compliance is required, strict compliance is not.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (citing Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  By attempting to obtain service treatment records and associating evidence documenting those attempts and results and by having the VA examiner review the claims file and provide a new opinion based upon such, the Agency of Original Jurisdiction (AOJ) substantially complied with the Board's June 2014 remand instructions.  See D'Aries, 22 Vet. App. at 104-106; Stegall v. West, 11 Vet. App. 268 (1998).

VA appears to have been unable to obtain certain service treatment records.  A response was received in January 2014 that a search for clinical records from 1972 regarding the lumbar spine at the 130th Station Hospital in Heidelberg, Germany, was conducted, but no records were found.  In such cases, the Board is under a duty to advise the claimant to obtain other forms of evidence, such as lay testimony.  Dixon v. Derwinski, 3 Vet. App. 261 (1992).  As such, a notification letter was sent to the Veteran in February 2014, stating that service treatment records were requested in November 2013 from the National Personnel Records, but a negative response was received.  Thus, such records could not be located and, therefore, are unavailable for review.  Additionally, he was instructed to provide any available copies of his service treatment records from the 130th Station Hospital in Heidelberg, Germany, and any other relevant evidence or information that would support his claim, including buddy statements.  No response was received from the Veteran.  Moreover, the Board notes that, in this case, the Veteran's asserted in-service injury is not at issue.

Also, the Veteran was provided a VA examination in April 2012, December 2013, and September 2014 for his back condition.  These examinations and their associated reports were adequate.  Along with the other evidence of record, they provided sufficient information and a sound basis for a decision on the Veteran's claim.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).

Therefore, VA has satisfied its duties to notify and assist, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

II.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).

In addition, for certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307, 3.309(a).  When a chronic disease is not shown within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  The Board notes that where, as here, the Veteran's service medical records have been destroyed or lost, the Board has a heightened duty to explain its findings and conclusions and to consider the benefit of the doubt.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).

Based on a review of all of the evidence of record, lay and medical, the Board finds that the evidence weighs against finding in favor of the Veteran's service connection claim for a degenerative disc disease of the lumbar spine with compression fracture at L2.

The Veteran contends that he injured his back during service in Heidelberg, Germany, when he slipped off the back of a truck while he was unloading cargo and fell against the tailgate of the truck, striking his back.  See VBMS, Veterans Application for Compensation or Pension entry 10/15/09; Statement in Support of Claim entry 11/19/09.  He asserts that he received physical therapy in Heidelberg, Germany, and that he has had back problems ever since leaving the military.  See id.; see also Notice of Disagreement entry 1/18/11.

Although it appears that service treatment records from Heidelberg, Germany, were unobtainable, there is evidence of physical therapy treatment for the Veteran's back in the obtained service treatment records.  In February 1972, the Veteran complained of bilateral pain in the scapular region.  See VBMS, STR - Medical entry 3/16/72, Consultation Sheet dated 2/15/72, p. 3.  As a result, physical therapy was requested.  A February 1972 separation examination report reflects a normal spine with no other medical complaints noted.  See id., Report of Medical Examination dated 2/28/72, p. 8.  However, in a May 1972 examination report, the Veteran reported recurrent back pain and physical therapy for back pain in February at the 130th Station Hospital in Heidelberg, Germany.  See VBMS, STR - Medical entry 7/31/14, Report of Medical History dated 5/14/72, p. 3-4.  It was also noted that the Veteran had dorsal vertebral aching after prolonged standing.

There is no evidence of record that the Veteran sought treatment for back pain from the time of discharge until July 2003.

Private treatment records reflect treatment for back pain beginning in July 2003.  The Veteran began receiving treatment after he fell 15 feet off of a roof while doing roofing work in July 2003, resulting in lower back pain.  See VBMS, Medical Treatment Records - Non-Government Facility entry 1/11/10, Emergency Visit Exam dated 7/21/03, p. 1.  A physical examination revealed tenderness in the lower spine around the L2 level with difficulty sitting up because of lower back pain.  An x-ray revealed that the spine was unremarkable except for an old degenerative disk disease at the level of L4-S1 and a new acute compression fracture to the anterior superior portion of the vertebral body of L2 with loss of 30% of the vertebral body's height.  See id., X-Ray Report dated 7/21/03, p. 7.  A follow-up examination for the L2 compression fracture was included in the assessment and plan, and it was noted that no further intervention would probably be needed based upon the clinical and x-ray findings.

In July 2003, the Veteran saw a private physician for a follow-up examination of the injuries he sustained from falling from a roof.  See VBMS, Medical Treatment Record - Non-Government Facility entry 12/3/09, Private treatment record dated 7/24/03, p. 3.  The Veteran claimed to be the most bothered by the back injury.  Examination of the back revealed swelling about the midlumbar spine with mild kyphosis and pain with palpation and percussion.  Furthermore, review of the x-ray results revealed an L2 compression fracture as well as degenerative spondylosis at the level of L4, L5, and lower.  As such, the private physician diagnosed the Veteran with a lumbar vertebra fracture.

VA treatment records reflect that the Veteran received treatment for his back pain from November 2010 until December 2013.  In May 2013, the Veteran requested a consultation, complaining of increasing low back pain with decreased range of motion.   See VBMS, Medical Treatment Record - Government Facility entry 12/28/13, VA treatment record dated 5/14/13, p. 157.  A June 2013 physical examination referred to a January 2012 magnetic resonance imaging (MRI) of the lumbar spine that revealed an old compression fracture of L2 and degenerative changes; an April 2012 imaging of the thoracic spine that revealed no acute fracture or subluxation with minimal degenerative changes; and April 2012 imaging of the lumbar spine that revealed no significant changes overall since September 2010.  See id., Pain Medicine Outpatient Consultation Note dated 6/11/13, p. 123-24.

In an August 2013 medical report, the VA treating physician noted mild right scoliosis upon physical examination.  See VBMS, Medical Treatment Record - Government Facility, Pain Outpatient Note dated 8/13/13, p. 54.  The VA treating physician also assessed that, based upon the Veteran's excellent pain relief due to left paraspinal trigger point injections, the lower back pain is likely in part myofascial.

An April 2012 VA examination report reflects a diagnosis of degenerative disc disease of the lumbosacral spine, a lumbar compression fracture, and a left lumbosacral radiculitis.  The Veteran reported his in-service injury, subsequent physical therapy for his low back for a few weeks, low back problems ever since discharge, and self-treatment of the back since discharge with the use of a back brace, aspirin, etc.  He also reported that his back hurts all the time and exhibited initial limited ranges of motion.  The examiner noted that service treatment records do not document any treatment for his low back, that his discharge examination was normal, and that July 2003 medical evidence documented a 15-foot fall off of a roof.  The examiner performed an objective evaluation.  The examiner also stated that imaging studies of the thoracolumbar spine documented arthritis.  The examiner opined that the compression fracture and the degenerative disc disease of the lumbar spine are less likely than not caused by injury in service.  Specifically, she stated that the type of in-service incident that occurred likely would not cause degenerative changes as the Veteran's fall against the truck is a localized injury and thus would likely not cause multi-level degenerative changes.  She also noted that the degenerative disc disease was first noted in 2003 x-rays, 30 years after military service.  Additionally, the examiner stated that the evidence demonstrated that the compression fracture occurred post-service as it occurred as a result of a fall from a roof in 2003.  The examiner also opined that the in-service injury was likely a lumbar strain based upon reports of the injury and treatment.  However, she stated that the lumbar strain had not demonstrated chronic residual effects following service to display chronicity of the back injury since service since no treatments were given directly following the injury until the Veteran fell from a roof in 2003.

A December 2013 VA examination report stated that, based upon the available information, the Veteran's likely diagnosis resulting from his in-service fall against a truck would have been an acute thoracic strain which resulted in bilateral pain in the scapular region (upper back).  This area is distinct from the Veteran's current complaints of low back pain.  The examiner noted that the degree of ongoing symptoms after leaving the service as a result is unknown; the Veteran did not provide any evidence of chronicity to the back problem after leaving the service.  
After reviewing VA treatment records, wherein the Veteran had ongoing complaints of back pain, and the April 2012 VA examination report, the December 2013 examiner opined that it is less likely than not that the Veteran's L2 compression fracture is a result of an in-service injury as the record clearly demonstrates that it occurred as a result of a significant 2003 work injury.  The examiner discussed the July 2003 fall from a roof and the resulting low back injury with L2 compression fracture and noted that there was no mention of ongoing back problems or treatment sought or received post-service prior to this fall.  The examiner also opined that it is less likely than not that the Veteran's degenerative disc disease is a result of the in-service injury, stating that the 2003 finding of degenerative disc disease of the lumbar region was consistent with his history of doing construction work and his age as well with the majority of medical literature.  The examiner noted that the failure of the Veteran's treating physicians to make specific recommendations with regard to his degenerative disc disease indicated that this finding was incidental and not the cause of the Veteran's symptoms.  Furthermore, the examiner referred to service treatment records that revealed the Veteran's in-service thoracic back pain was in a different region than his current degenerative disc disease, which is in the lumbar region, stating that there is no evidence of overlap between these two areas.

In a September 2014 VA examination report, the examiner stated that, having again reviewed the claims file as well as the 2012 and 2013 VA examination reports, there is no change to his opinion.  Specifically, the examiner opined that it is less likely than not that the Veteran's degenerative disc disease noted in 2003, and which existed prior to the 2003 fall off of a roof, is a result of the injury that occurred during service, based upon the same rationale as in the December 2013 VA examination report.

After review of all of the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that there is no nexus between any current low back condition and any in-service injury.

As discussed above, although it appears that service treatment records (STRs) from Heidelberg, Germany, were unobtainable, there is no evidence of record contrary to the Veteran's assertions that he injured his back during service.  Indeed, there are contemporaneous STRs indicating complaints and physical therapy concerning the back.  Therefore, based upon the Veteran's contentions, the Board finds that the Veteran incurred a back injury while in service.  See 38 U.S.C.A. § 1154(a); see also O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Board finds that the weight of the evidence demonstrates that the Veteran's diagnoses of degenerative spondylosis and arthritis of the thoracolumbar spine did not manifest to a compensable degree within one year of service, as the first diagnosis date mentioned in the evidence of record for degenerative spondylosis is July 2003, more than 30 years after separation, and for arthritis is April 2012, more than 40 years after separation.  Therefore, the Veteran does not qualify for presumptive service connection for arthritis under 38 C.F.R. §§ 3.307 and 3.309.

The Board also finds that the weight of competent and credible evidence demonstrates that symptoms associated with low back problems have not been continuous since separation from service.  All the VA examiners stated that the in-service injury was most likely an acute and transitory lumbar strain.  Although the Veteran reported at the April 2012 VA examination that he has been self-treating with a back brace and aspirin since separation from service, the remaining evidence does not demonstrate any complaints, medical treatment, or diagnosis relating to the lower back from the time of separation until 2003 when the Veteran fell off of a roof.  As such, the VA examiners stated that chronic residual effects are not demonstrated by treatment records following service.  The lack of complaints, diagnosis, and treatment from either private or VA medical professionals for over 30 years weighs against the claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor for consideration in deciding a claim).  Therefore, no chronicity of the back injury or continuity of symptomatology is displayed.  See 38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Veteran has current diagnoses of degenerative disc disease of the lumbar spine as well as a lumbar compression fracture, as reflected in the April 2012 VA examination.

Although the Veteran believes that his current low back problems are a result of his in-service fall, he is not competent to make such a determination.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The determination of what the nature or etiology of his low back problems might be is one that is medical in nature and requires medical expertise to make.  Therefore, the Veteran is not competent to opine as to any medical nexus between the in-service event and any current medical diagnoses.  While he did seek treatment as the result of a back injury during service, the treatment was for the thoracic region, whereas his current back disability is located in his lumbar region.  Additionally, although the Veteran claims that he has had back problems ever since separation from service, he did not seek medical treatment for his back in any way from the time of discharge until 2003 when he fell off of a roof.

Even if the Veteran's lay assertions are determined to be competent to establish medical etiology or nexus (see Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009)), VA can give lay evidence whatever weight to which it concludes the evidence is entitled.  Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010).  Nevertheless, the board gives more weight to the April 2012, December 2013, and September 2014 VA examiners' opinions given their medical expertise.

The April 2012 and December 2013 medical opinions provided by VA examiners stated that the compression fracture of the L2 is less likely than not caused by injury in service.  Both examiners found that the compression fracture occurred post-service, with the December 2013 examiner stating that the record clearly demonstrated that it occurred as a result of the 2003 fall from a roof.  The emergency private treatment records immediately after the Veteran's fall off of a roof also reflect a new acute compression fracture.

Moreover, all three VA examination reports reflect opinions that the degenerative disc disease of the lumbar spine is less likely than not caused by injury in service.  The April 2012 VA examiner noted that this condition was first noted 30 years after military service and stated that the type of localized injury incurred in-service by falling against the truck would likely not cause such multi-level degenerative changes.  Additionally, the December 2013 VA examiner highlighted the fact that the Veteran most likely incurred an in-service back strain as a result of the fall but that the area of the in-service injury is different from the area in which the degenerative disc disease was found.  The examiner also noted the absence of any evidence on ongoing back pain between 1972 and 2003.  The examiner stated that the Veteran's degenerative disc disease was consistent with his history of doing construction work and his age and is a common finding based upon the majority of medical literature for a man his age.  Additionally, the examiner stated that the lack of specific recommendations by the Veteran's treating physicians indicated that this finding was incidental and thus not the cause of the Veteran's symptoms.

There is no medical opinion or other competent and probative evidence suggesting a link between the current diagnoses and the in-service injury which occurred 30 years earlier.  Therefore, the evidence does not establish that the Veteran's current low back disability is related to service in any way.

As such, service connection for degenerative disc disease of the lumbar spine with compression fracture at L2 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. at 53-56.


ORDER

Service connection for degenerative disc disease of the lumbar spine with compression fracture at L2 is denied.




____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


